Citation Nr: 0426627	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Evaluation of essential hypertension with fundi arteriolar 
narrowing (retinopathy) and ocular hypertension, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah.  The veteran's claims file 
was temporarily transferred from the VA RO, located in 
Anchorage, Alaska, to the one in Salt Lake City, Utah, prior 
to the issuance of the rating decision, and was subsequently 
returned to the VA RO in Anchorage, Alaska.

An October 2003 statement of the case and a notation on the 
July 2002 rating decision reflect that implicitly service 
connection for ocular hypertension has been granted.  
Therefore, the issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has raised the issues of service connection for 
non-arteritic anterior ischemic optic neuropathy and 
glaucoma.  As these disorders, like the service-connected 
ocular hypertension, can be rated based on visual field loss, 
the issues of service connection for non-arteritic anterior 
ischemic optic neuropathy and glaucoma are inextricably 
intertwined with the issue of an increased rating for 
essential hypertension with fundi arteriolar narrowing 
(retinopathy) and ocular hypertension.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Another examination 
addressing the etiologies of the non-arteritic anterior 
ischemic optic neuropathy and glaucoma, if found, along with 
the etiology of right eye visual field loss is necessary.  
See 38 C.F.R. § 3.159 (2003). 

Accordingly, this case is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the etiologies of the non-arteritic 
anterior ischemic optic neuropathy and 
glaucoma, if found, and to determine his 
current visual acuity and visual field 
loss in both eyes.  All necessary tests 
and studies, including field vision 
testing, should be performed, and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner should opine on whether it 
is as least as likely as not that the 
veteran's service-connected diabetes 
mellitus or hypertension caused or has 
aggravated the non-arteritic anterior 
ischemic optic neuropathy and glaucoma, 
if found.  The examiner should note the 
cause or causes of any impairment of 
visual acuity or field loss, to include 
right eye visual field loss.  The 
examiner should provide a complete 
rationale for all expressed opinions and 
conclusions.

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report without 
good cause for an examination scheduled 
in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an other 
original claim, a reopened claim, or 
claim for an increase fails to report 
without good cause for examination, the 
claim will be denied.  This Remand serves 
as notice of the regulation.

3.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

4.  The AMC must adjudicate the issues of 
service connection for non-arteritic 
anterior ischemic optic neuropathy and 
glaucoma.  If service connection is 
granted, a disability rating should be 
assigned under 38 C.F.R. § 4.84a (2003).


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


